
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.9


FIRST AMENDMENT TO THE
WADDELL & REED FINANCIAL, INC.
1998 EXECUTIVE DEFERRED COMPENSATION STOCK OPTION PLAN

        Waddell & Reed Financial, Inc., a Delaware corporation (the "Company")
previously established the Waddell & Reed Financial, Inc. 1998 Executive
Deferred Compensation Stock Option Plan (the "Plan"). Pursuant to Article 8 of
the Plan, the Board of Directors of the Company reserves the right to amend the
Plan. Pursuant to the powers reserved in the Plan, the Plan is hereby amended
effective December 12, 2002 (the "Effective Date").

1.    The Plan shall be renamed the "Waddell & Reed Financial, Inc. 1998
Executive Deferred Compensation Stock Award Plan" and all references in the Plan
to the "Waddell & Reed Financial, Inc. 1998 Executive Deferred Compensation
Stock Option Plan" should be amended to read the "Waddell & Reed Financial, Inc.
1998 Executive Deferred Compensation Stock Award Plan."

2.    The following definitions are hereby added to Section 2.1 of the Plan to
read as follows:

        "Award" means the grant of an Option or Restricted Stock to an Awardee
pursuant to the terms, conditions and limitations that the Committee may
establish in order to fulfill the objectives of the Plan.

        "Awardee" means an Eligible Executive to whom an outstanding Award has
been granted or, in the event of such Eligible Executive's death prior to the
expiration of an Option or the lapse of restrictions encumbering Restricted
Stock, such Eligible Executive's Beneficiary.

        "Award Notice" means a written award notice to an Eligible Executive
from the Company evidencing an Option or a Restricted Stock Award, as
applicable.

        "Restricted Stock" means Shares granted to a Participant under Article 6
hereof, that are subject to certain restrictions and/or to a risk of forfeiture.

3.    Except as provided in this First Amendment, the occurrences within the
Plan of the defined term "Option" or "Options" shall be replaced with the
defined term "Award" or "Awards," the occurrences within the Plan of the defined
term "Stock Option Award Notice" shall be replaced with the defined term "Award
Notice," and the occurrences within the Plan of the defined term "Optionee"
shall be replaced with the defined term "Awardee;" provided, however, that the
definitions of "Option" and "Optionee" in Section 2.1 of the Plan shall remain
unchanged; and further provided that Section 4.3 of the Plan shall remain
unchanged.

4.    Article 6 of the Plan is amended in its entirety to read as follows:

        ARTICLE 6.    Awards.    Each Eligible Executive shall be granted Awards
subject to the following terms and conditions:

Section 6.1    Election to Receive Awards.

                (a)    Awards Converted from Deferred Salary.    During the same
calendar quarter with respect to which a Participant deferred Salary into the
Plan, the Participant shall have the right to convert some or all of his or her
Interest Account for Salary for such quarter or the previous quarter(s) of that
same calendar year into Awards pursuant to this Article 6. To make such
election, the Participant must file with the Plan Administrator a written
irrevocable Secondary Election Form for Salary to receive Awards as of the date
of the filing of such Secondary Election Form (the "Award Grant Date").

        Effective January 1, 2003, a Participant shall have the right to convert
some or all of his or her Interest Account for Salary for the first quarter of
calendar year 2003 into either Options or Restricted Stock. Notwithstanding the
foregoing provisions of this Section 6.1(a), effective April 1,

--------------------------------------------------------------------------------




2003, a Participant will only be entitled to convert some or all of his or her
Interest Account for Salary for such quarter or the previous quarter(s) of that
same calendar year into Restricted Stock.

        (b)  Awards Converted from Deferred Bonus. At any time, but only one
time, during the twelve-month period following the end of a calendar year with
respect to which a Participant deferred the Annual Bonus into the Plan, the
Participant shall have the right to convert some or all of his or her Interest
Account for Bonus for such previous year into Awards pursuant to this Article 6.
To make such election, the Participant must file with the Plan Administrator a
written irrevocable Secondary Election Form for Bonus to receive Awards as of
the date of the filing of such Secondary Election Form (the "Award Grant Date").

        Effective January 1, 2003, a Participant shall have the right to convert
some or all of his or her Interest Account for Bonus for the previous year into
either Options or Restricted Stock. Notwithstanding the foregoing provisions of
this Section 6.1(b), effective January 1, 2004, a Participant will only be
entitled to convert some or all of his or her Interest Account for Bonus for the
previous year into Restricted Stock.

        (c)  Award Converted from Bonus at Committee Direction. The Committee,
in its sole discretion, may direct that all or any portion of the Annual Bonus
that would otherwise be payable in cash to a Participant, be converted to Awards
pursuant to this Article 6.

        (d)  Exercise Price of Awards. The exercise price per Share, if any,
under each Award granted pursuant to this Article 6 shall be indicated in the
Award Notice. The exercise price per Share under each Option granted pursuant to
this Article 6 shall, at the election of the Optionee as indicated on the
Secondary Election Form, be either 100% of the Fair Market Value per Share on
the Award Grant Date, or a lesser percentage (but not less than 75%) of the Fair
Market Value per Share on the Award Grant Date, such lesser percentage to be
determined by the Committee from time to time. Such Secondary Election Form
shall indicate the percentage of such Options to be granted at each Exercise
Price, which choice may affect the number of Options to be received pursuant to
Section 6.2. Notwithstanding the foregoing, the exercise price under any Option
granted to a Covered Employee shall be 100% of the Fair Market Value per share
on the Award Grant Date.

Section 6.2    Number of Shares Subject to Awards.

        (a)    Number of Options.    The number of Shares subject to an Option
granted pursuant to this Article 6 shall be the number of whole Shares equal to
A divided by B, where:

A= the dollar amount which the Eligible Executive has elected to convert to
Options pursuant to Section 6.1; and
B=
the per share value of an Option on the Award Grant Date, as determined by the
Committee using an option valuation model selected by the Committee in its
discretion (such value to be expressed as a percentage of the Fair Market Value
per Share on the Award Grant Date).


2

--------------------------------------------------------------------------------

                In determining the number of Shares subject to an Option,
(i) the Committee may designate the assumptions to be used in the selected
option valuation model, and (ii) any fraction of a Share will be rounded down to
the next whole number of Shares. The maximum number of shares with respect to
which Options may be granted to a Covered Employee in any calendar year is
750,000.

        (b)  Number of Shares of Restricted Stock.    The number of Shares
subject to an Award of Restricted Stock granted pursuant to this Article 6 shall
be the number of whole Shares equal to A divided by B, where:

A= the dollar amount which the Eligible Executive has elected to convert to
Restricted Stock pursuant to Section 6.1; and B= the Fair Market Value of a
Share on the Award Grant Date.


                In determining the number of Shares subject to an Award of
Restricted Stock, any fraction of a Share will be rounded down to the next whole
number of Shares.

Section 6.3 Term of Awards.

        (a)  Exercise of Options.    Each Option shall be first exercisable,
cumulatively, as to 10% commencing on each of the first through tenth
anniversaries of the Award Grant Date. Notwithstanding the foregoing, the
exercisability of any Option held by a Covered Employee shall be deferred to the
extent that the Committee, in its discretion, determines that current exercise
of the Option would cause loss of the Company's tax deduction pursuant to
Section 162(m) of the Internal Revenue Code. In no event shall such deferral
continue beyond the first day of the calendar year after the Optionee ceases to
be a Covered Employee. An Optionee's death, Disability, retirement or other
termination of employment shall not shorten the term of any outstanding Option.
In no event shall the period of time over which the Option may be exercised
exceed the longer of (i) eleven years from the Award Grant Date, or (ii) the
thirtieth (30th) day of the calendar year immediately following the year in
which an Optionee ceased to be a Covered Employee. An Option, or portion
thereof, may be exercised in whole or in part only with respect to whole Shares.
Options may be exercised in whole or in part at any time during the option
period, by giving written notice of exercise to the Company specifying the
number of shares to be purchased, accompanied by payment in full of the purchase
price, in cash, by check or such other instrument as may be acceptable to the
Committee (including instruments providing for "cashless exercise"). Payment in
full or in part may also be made in the form of unrestricted Shares already
owned by the Optionee or restricted stock or deferred stock subject to an award
under the Waddell & Reed Financial, Inc. 1998 Stock Incentive Plan (based, in
each case, on the Fair Market Value of the Shares on the date the Option is
exercised, as determined by the Committee). If payment of the option exercise
price of an Option is made in whole or in part in the form of restricted stock
or deferred stock, the Shares received upon the exercise of such Option shall be
restricted or deferred, as the case may be, in accordance with the original term
of the restricted stock award or deferred stock award in question, except that
such restrictions or deferral provisions shall apply to only the number of such
Shares equal to the number of shares of restricted stock or deferred stock
surrendered upon the exercise of such Option. No Shares shall be issued until
full payment therefor has been made. An Optionee shall have rights to dividends
or other rights of a stockholder with respect to Shares subject to the Option
when the Optionee has given written notice of exercise and has paid in full for
such Shares.

        (b)  Terms of Restricted Stock Awards.

                (i)    Grant and Restrictions.    Restricted Stock shall be
subject to such restrictions on transferability, risk of forfeiture and other
restrictions, if any, as the Committee may impose, which restrictions may lapse
separately or in combination at such times, under such circumstances

3

--------------------------------------------------------------------------------

(including based on achievement of performance goals and/or future service
requirements), in such installments or otherwise, as the Committee may determine
at the Award Grant Date or thereafter. Except to the extent restricted under the
terms of the Plan and any Award Notice relating to the Restricted Stock, a
Participant granted Restricted Stock shall have all of the rights of a
stockholder, including the right to vote the Restricted Stock and the right to
receive dividends thereon. During the restricted period applicable to the
Restricted Stock, subject to Section 6.6 below, the Restricted Stock may not be
sold, transferred, pledged, hypothecated, margined or otherwise encumbered by
the Participant.

                (ii)    Forfeiture.    Except as otherwise determined by the
Committee, upon termination of employment during the applicable restriction
period, Restricted Stock that is at that time subject to restrictions shall be
forfeited and reacquired by the Company.

                (iii)    Book-Entry Accounts; Certificates for Stock.    An
account for each Participant who is awarded Restricted Stock shall be opened
with the Company's transfer agent or such other administrator designated by the
Committee for the deposit of the shares of Restricted Stock subject to the
Award, or, in the sole discretion of the Committee, each Participant may be
issued a stock certificate registered in the name of the Participant with
respect to such shares of Restricted Stock. The Committee shall specify that
such certificates bear an appropriate legend referring to the terms, conditions
and restrictions applicable to such Restricted Stock, that the Company or a
transfer agent retain physical possession of the certificates, and that the
Participant deliver a stock power to the Company or transfer agent, as
applicable, endorsed in blank, relating to the Restricted Stock. Such legend
shall be substantially in the following form:

"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Waddell & Reed Financial, Inc. 1998 Executive Deferred Compensation Stock Award
Plan and a Restricted Stock Award Agreement entered into between the registered
owner and Waddell & Reed Financial, Inc. Copies of the Plan and Agreement are on
file in the offices of Waddell & Reed Financial, Inc., 6300 Lamar Avenue,
Overland Park, Kansas 66202."

                (iv)    Dividends and Splits.    Unless otherwise determined by
the Committee, Shares distributed in connection with a stock split or stock
dividend, and other property distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Shares or other property has been distributed.

        Section 6.4    Accelerated Exercisability and Lapse of
Restrictions.    Notwithstanding the normal exercisability schedule and
forfeiture provisions set forth in Sections 6.3(a) and 6.3(b)(ii) hereof, any
and all outstanding Options shall become immediately exercisable and
restrictions on any Award of Restricted Stock shall lapse and the shares subject
to such Award shall become nonforfeitable upon the first to occur of (a) the
death of the Awardee, (b) the Disability of the Awardee, (c) the occurrence of a
Change in Control, (d) the unanimous determination by the Committee that a
particular Option, Options, or Restricted Stock Award, in whole or in part,
shall become fully exercisable and nonforfeitable, or (e) as otherwise provided
by the Committee by rule or regulation or in any Award agreement, or as
determined in any individual case, that restrictions or forfeiture conditions
relating to Restricted Stock shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Restricted Stock. Upon
acceleration, an Option will remain exercisable for the remainder of its
original term.

        Section 6.5    Award Notice.    Each Award granted under the Plan shall
be evidenced by an Award Notice which shall be executed by an authorized officer
of the Company. Such Award Notice shall contain provisions regarding (a) the
number of Shares subject to the Award, (b) the exercise price per Share, if any,
of the Award and the means of payment therefor, (c) the term of

4

--------------------------------------------------------------------------------




the Award, and (d) such other terms and conditions not inconsistent with the
Plan as may be determined from time to time by the Committee. The Committee, in
its discretion, may include in the grant of any Option under the Plan, a "stock
option restoration program" ("SORP") provision. Such provision shall provide,
without limitation, that, if payment on exercise of an Option is made in the
form of Shares, and the exercise occurs on the Annual SORP Exercise Date, an
additional Option ("SORP Option") will automatically be granted to the Optionee
as of the date of exercise, having an exercise price equal to 100% of the Fair
Market Value of the Shares on the date of exercise of the prior Option, having a
term of no more than the later of either (i) the original option period for the
exercised Option giving rise to the grant of the SORP option, not to exceed a
maximum term of 10 years and two days from such date of exercise (subject to any
forfeiture provision or shorter limitation on exercise required under the Plan)
or (ii) the thirtieth 30th day of the calendar year immediately following the
year in which the Optionee ceases to be a Covered Employee, having an initial
exercise date no earlier than six months after the date of such exercise, and
covering a number of shares equal to the number of Shares used to pay the
exercise price of the Stock Option, plus the number of shares (if any) withheld
to cover income taxes and employment taxes (plus any selling commissions) on the
exercise. "Annual SORP Exercise Date" shall mean August 1, or if August 1 is not
a trading day on the New York Stock Exchange, "Annual SORP Exercise Date" shall
mean the next succeeding trading date. Notwithstanding the foregoing, the
Committee may delay the Annual SORP Exercise Date to the extent it determines
necessary to comply with regulatory or administrative requirements.

        Section 6.6    Transferability of Awards.    No Award shall be
assignable or transferable by the Awardee; provided, however, that an Award
Notice may provide that Options are transferable by will or the laws of descent
and distribution; and provided, further, that the Committee may (but need not)
permit other transfers of Awards where the Committee concludes that such
transferability (a) does not result in accelerated taxation, and (b) is
otherwise appropriate and desirable, taking into account any state or federal
securities laws applicable to transferable Awards and the purposes of the Plan.

5.Article 7 of the Plan is amended in its entirety to read as follows:

        ARTICLE 7.    Shares Subject to the Plan.

        Section 7.1    Shares Subject to the Plan.    Subject to adjustment as
provided in Article 9, the total number of Shares reserved and available for
delivery in connection with Awards under the Plan shall not exceed 3,750,000
Shares. Shares delivered under the Plan may be newly issued Shares or previously
issued and reacquired Shares, and there are hereby reserved for issuance under
the Plan 3,750,000 Shares. To the extent that Shares subject to an outstanding
Award are not issued or delivered by reason of the expiration, termination,
cancellation or forfeiture of such Award or by reason of the delivery of Shares
to pay all or a portion of the exercise price of an Award, then such Shares
shall again be available under the Plan, except that if such Shares could not
again be available for Awards to a particular Participant under any applicable
law or regulation, such shares shall be available exclusively for Awards to
Participants who are not subject to such limitation.

        In the case of Options exercised with payment in Shares under the "stock
option restoration program" the number of Shares transferred by the Optionee in
payment of the exercise price plus the number of Shares withheld to cover income
and employment taxes (plus any selling commissions) on such exercise will be
netted against the number of Shares issued to the Optionee in the exercise, and
only the net number shall be charged against the 3,750,000 limitation set forth
above.

6.Article 9 of the Plan is amended in its entirety to read as follows:

5

--------------------------------------------------------------------------------

        ARTICLE 9.    Adjustment Provisions

        Section 9.1    Change in Corporate Structure Affecting Shares.    If the
Company shall at any time change the number of issued Shares without new
consideration to the Company (such as by stock dividend, stock split,
recapitalization, reorganization, exchange of shares, liquidation, combination
or other change in corporate structure affecting the Shares) or make a
distribution of cash or property which has a substantial impact on the value of
issued Shares, the total number of Shares reserved for issuance under the Plan
shall be appropriately adjusted and the number of Shares covered by each
outstanding Award and the exercise price per Share under each outstanding Award
and the number of Shares underlying Awards shall be adjusted so that the
aggregate consideration payable to the Company and the value of each such Award
shall not be changed. In addition, the aggregate number of Shares available for
issuance to any employee pursuant to Section 6.2 shall be adjusted to take into
account any change in corporate structure affecting shares. Adjustments pursuant
to this Section 9.1 shall not be made to the extent the Plan has been amended to
reflect any adjustment contemplated by this Section 9.1.

        Section 9.2    Certain Reorganizations.    Notwithstanding any other
provision of the Plan, and without affecting the number of Shares reserved or
available hereunder, the Committee shall authorize the issuance, continuation or
assumption of outstanding Awards or provide for other equitable adjustments
after changes in the Shares resulting from any merger, consolidation, sale of
assets, acquisition of property or stock, recapitalization, reorganization or
similar occurrence in which the Company is the continuing or surviving
corporation, upon such terms and conditions as it may deem necessary to preserve
Awardees' rights under the Plan.

        Section 9.3    Acquisitions.    In the case of any sale of assets,
merger, consolidation or combination of the Company with or into another
corporation other than a transaction in which the Company is the continuing or
surviving corporation and which does not result in the outstanding Shares being
converted into or exchanged for different securities, cash or other property, or
any combination thereof (an "Acquisition"), any Awardee who holds an outstanding
Award shall have the right (subject to the provisions of the Plan and any
limitation applicable to the Award) thereafter and during the term of the Award,
to receive upon exercise or vesting, in the case of Restricted Stock, thereof
the Acquisition Consideration (as defined below) receivable upon the Acquisition
by a holder of the number of Shares which would have been obtained upon exercise
of the Option or portion thereof or vesting of all or a portion of the
Restricted Stock Award in question, as the case may be, immediately prior to the
Acquisition. The term "Acquisition Consideration" shall mean the kind and amount
of shares of the surviving or new corporation, cash, securities, evidence of
indebtedness, other property or any combination thereof receivable in respect of
one Share of the Company upon consummation of an Acquisition.

7.Except as hereby amended, the Plan shall remain in full force and effect.

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.9

